Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


$1,608.00 in U.S. Currency and 2008                   Appeal from the 6th District Court of
Mazda, VIN 1YVHP80C385M37457,                         Lamar County, Texas (Tr. Ct. No. 83560).
Appellants                                            Memorandum Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
No. 06-14-00084-CV        v.                          Moseley participating.

The State of Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.




                                                      RENDERED MARCH 31, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk